 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        No. 2:19-cv-00871-WBS-CKD
12                     Plaintiff,
13          v.                                        ORDER
14   ALFRED HARDING, et al.,
15                     Defendants.
16

17          On February 20, 2020, the magistrate judge filed findings and recommendations (ECF No.

18   28) herein that were served on the parties and which contained notice that any objections to the

19   findings and recommendations were to be filed within fourteen days. On February 28, 2020,

20   defendant Alfred Harding filed objections to the proposed findings and recommendations (ECF.

21   No. 31). In his Objections, Mr. Harding does not raise any cogent legal argument why the

22   magistrate judge’s Findings and Recommendations should not be adopted by the court, and does

23   not specify what relief he is seeking. Nevertheless, the court has read and considered what he

24   has stated.

25          This court reviews de novo those portions of the proposed findings of fact to which an

26   objection has been made. 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v. Commodore

27   Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981), cert. denied, 455 U.S. 920 (1982); see

28   also Dawson v. Marshall, 561 F.3d 930, 932 (9th Cir. 2009). As to any portion of the proposed
                                                     1
 1   findings of fact to which no objection has been made, the court assumes its correctness and

 2   decides the motions on the applicable law. See Orand v. United States, 602 F.2d 207, 208 (9th

 3   Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo. See Britt v. Simi

 4   Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983).

 5          The court has reviewed the applicable legal standards and, good cause appearing,

 6   concludes that it is appropriate to adopt the proposed findings and recommendations in full.

 7   Accordingly, IT IS ORDERED that:

 8          1. The Proposed Findings and Recommendations filed February 20, 2020, are

 9          ADOPTED;

10          2. Plaintiff's motion for default judgment (ECF No. 20) is GRANTED;

11          3. Judgment is entered in plaintiff’s favor and against defendant;

12          4. Alfred Harding is found to be the true owner of the Subject Property;

13          5. The transfer of the Subject Property to Capital Investments Trust is set aside as a

14          fraudulent conveyance;

15          6. The United States is found to have valid federal tax liens against all property and rights

16          to property of Alfred Harding, including, but not limited to, his interest in the Subject

17          Property;

18          7. The federal tax liens against Alfred Harding and against Capital Investments Trust,

19          encumbering the Subject Property, are foreclosed; and

20          8. The United States is allowed to submit an Order of Foreclosure and Judicial Sale of the
21          Subject Property, consistent with the Stipulation Regarding Priority between the United

22          States and Siskiyou County (ECF Nos. 13, 14).

23   Dated: March 12, 2020

24

25

26
27

28
                                                      2
